                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Palmetto Design Associates, Inc.,        )           Civil Action No.: 0:20-cv-04234-JMC
                                         )
                      Plaintiff,         )
                                         )                ORDER AND OPINION
       v.                                )
                                         )
BG Framing Co., Inc., BVBC Financial     )
Group, Inc., Accident Insurance Company, )
Inc.,                                    )
                      Defendants.        )
___________________________________ )

       Plaintiff Palmetto Design Associates, Inc., filed this action seeking damages from

Defendants BG Framing Company, Inc. (“BG Framing”), BVBC Financial Group, Inc. (“BVBC”),

and Accident Insurance Company, Inc. (“AIC”), for alleged injuries arising out of a contract

regarding the construction of a hotel. (ECF No. 1-1 at 3 ¶ 7.) Plaintiff asserts claims against all

Defendants for (1) breach of contract; asserts claims specifically against BVBC and AIC for (2)

bad faith and (3) breach of fiduciary duty; asserts a claim specifically against BVBC for (4)

violations of the South Carolina Unfair Trade Practices Act, S.C. Code Ann. §39-5-10 to -560

(West. 2021)1; and asserts claims specifically against BG Framing for (5) negligence and (6)

breach of warranty. (ECF No. 1-1.)

       This matter is before the court upon various Motions by Defendant BG Framing. BG

Framing moves the court to (1) dismiss the case for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure; or (2) in the alternative, dismiss the case

for improper venue pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure; or (3) in the




1
 Plaintiff originally also asserted this claim against AIC, but the court granted AIC’s Motion to
Dismiss the claim. (ECF No. 21.)


                                                1
alternative, dismiss the case for failure to state a claim upon which relief can be granted pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure; or (4) compel arbitration. (ECF No. 13.)

In reply to Plaintiffs’ opposition memorandum, BG Framing further asserts that, notwithstanding

their prior arguments, mediation is required. (ECF No. 19 at 3.) For the reasons set forth below,

the court DENIES BG Framing’s Motion to Dismiss the case for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1), DENIES WITHOUT PREJUDICE BG Framing’s Motion

to Dismiss the case for improper venue pursuant to Fed. R. Civ. P. 12(b)(3), DENIES WITHOUT

PREJUDICE BG Framing’s Motion to Dismiss the case for failure to state a claim upon which

relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6), DENIES BG Framing’s Motion to

Compel Arbitration, and ORDERS the parties to submit to non-binding mediation and STAYS

the instant case until the parties complete the mediation.2

                 I.     RELEVANT BACKGROUND TO PENDING MOTION

       On October 7, 2016, Plaintiff and BG Framing executed a written contract (“the Contract)”

under which BG Framing was to perform wood framing for a multi-floor hotel project in Rock

Hill, South Carolina. (ECF No. 1-1 at 3 ¶¶ 7–10.) The Contract contains a provision labelled

“SECTION 6. CONTRACTUAL RELATIONSHIP, ARBITATION” outlining the dispute

resolution procedures which reads, in pertinent part:

       “(c) [BG Framing] agrees that any claim or controversy of whatever between
       [Plaintiff] and [BG Framing], including but not limited to the issue of arbitrability
       of a dispute, arising out of or relating to this Subcontract or the breach of it, shall
       be resolved by the dispute resolution procedures set forth below. If the controversy
       is not resolved by discussions among the parties, [BG Framing] agrees to then
       attempt in good faith to settle the dispute[s] by mediation pursuant to the rules of
       the Construction Industry Mediation Procedures of the American Arbitration
       Association (“AAA”), before resorting to arbitration, litigation, or some other


2
  In denying the aforementioned Motions without prejudice, the court observes that it has not
considered the merits of said Motions because they will not be ripe unless the matter returns to this
forum after mediation. See infra at 5.


                                                 2
        dispute resolution procedure. SHOULD ANY DISPUTES REMAIN OR EXIST
        BETWEEN THE PARTIES AFTER COMPLETION OF THE DISPUTE
        RESOLUTION PROCESS SET FORTH ABOVE, THEN, AT THE SOLE
        DISCRETION OF [PLAINTIFF], THE PARTIES SHALL PROMPTLY
        SUBMIT ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
        OR RELATING TO THIS SUBCONTRACT OR ANY DISPUTE
        CONTEMPLATED BY THIS SUBCONTRACT INCLUDING ANY
        ACTION IN TORT, CONTRACT, OR OTHERWISE, AT EQUITY OR AT
        LAW, OR ANY ALLEGED BREACH, INCLUDING, BUT NOT LIMITED
        TO, ANY MATTER WITH RESPECT TO THE MEANING, EFFECT,
        VALIDITY, TERMINATION, INTERPRETATION, PERFORMANCE OR
        ENFORCEMENT             OF     THIS  SUBCONTRACT    TO   BINDING
        ARBITRATION IN ACCORDANCE WITH THE AAA CONSTRUCTION
        INDUSTRY ARBITRATION RULES WHICH ARE INCORPORATED
        HEREIN BY REFERENCE. . . .”

(Id. at 24 ¶ 6 (emphasis in original).)

        Plaintiff filed this suit on September 30, 2020, in state court. (ECF No. 1 at 1 ¶ 1.) AIC

later removed the action to this court. (Id.)

        BG Framing filed the instant Motions to Dismiss and Compel Arbitration on January 4,

2021. (ECF No. 13.)

                                          II.     JURISDICTION

        This court “shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

(1) citizens of different states . . . .” 28 U.S.C. § 1332(a). Plaintiff has its principal place of business

in, and thus is a citizen of, South Carolina. (ECF No. 1-1 at 2 ¶ 1.) Both Plaintiff and AIC allege

that BG Framing and BVBC are foreign corporations, incorporated in Georgia. (ECF Nos. 1 at 1

¶ 2–2 ¶ 4; 1-1 at 2 ¶ 2–3 ¶ 3.) AIC alleges it is a corporation incorporated in New Mexico. (ECF

No. 1 at 1–2 ¶ 2–4.) The court thus finds there is complete diversity of citizenship between the

parties. AIC has also pleaded that the amount in controversy exceeds $75,000.00. (ECF No. 1 at

1 ¶ 7.) BG Framing has made no assertion to the contrary. (ECF Nos. 13-1; 19.) Accordingly, the




                                                     3
court finds the jurisdictional minimum is met. Based on the above reasoning, the court has original

jurisdiction over this case and the court DENIES BG Framing’s Motion to Dismiss pursuant to

Rule 12(b)(1) for lack of subject matter jurisdiction.

                                      III.    LEGAL STANDARD

        “Arbitration agreements, like other contracts, are enforceable in accordance with their

terms.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford Jr. Univ., 489 U.S. 468, 478

(1989); Munoz v. Green Tree Fin. Corp., 542 S.E.2d 360, 364 (S.C. 2001).

        “The cardinal rule of contract interpretation is to ascertain and give legal effect to the

parties’ intentions as determined by the contract language.” Palmetto Mortuary Transp., Inc. v.

Knight Sys., Inc., 818 S.E.2d 724, 733 (S.C. 2018) (quoting Schulmeyer v. State Farm Fire & Cas.

Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s language is clear and unambiguous, the

language alone determines the contract’s force and effect.” Id. (quoting Schulmeyer, 579 S.E.2d at

134); see also Jordan v. Sec. Group, Inc., 428 S.E.2d 705, 707 (S.C. 1993).

                                             IV.    ANALYSIS

        In response to BG Framing’s Motion to Compel Arbitration, Plaintiff contends that BG

Framing has no right under the Contract to compel arbitration because the Contract’s plain

language provides that arbitration, as opposed to litigation, is to be initiated “AT THE SOLE

DISCRETION OF [PLAINTIFF][.]” (ECF No. 1-1 at 24 ¶ 6 (emphasis in original).) BG

Framing does not dispute this assertion. (ECF No. 19.) As the Contract clearly states that any

power to compel arbitration lies solely with Plaintiff, the court has no choice but to DENY BG

Framing’s Motion to Compel Arbitration.3



3
  Even if the Contract gave BG Framing the ability to trigger arbitration, because the Contract
provides that “the issue of arbitrability of a dispute . . . shall be resolved by the [Contract’s] dispute
resolution procedures,” (ECF No. 1-1 at 24 ¶ 6), the court still could not grant BG Framing’s


                                                    4
        However, BG Framing next argues that Plaintiff’s “sole discretion” to choose between

arbitration or litigation only arises once mediation fails. (ECF No. 19 at 3.) The court agrees. The

Contract provides that in the event discussions between the parties fails to resolve a dispute, “[BG

Framing] agrees to then attempt in good faith to settle the dispute[s] by mediation . . . before

resorting to arbitration, litigation, or some other dispute resolution procedure.” (ECF No. 1-1 at 24

¶ 6.) Therefore, the court finds mediation is a prerequisite to litigation (or arbitration) for both4

parties in this case.

        BG Framing states that mediation has not occurred. (ECF No. 19 at 4.) Plaintiff’s

opposition memorandum is silent on the matter and does not address the contractual language

excerpted above that requires mediation. (ECF No. 18.) With no contradictory assertion from

Plaintiff, the court finds mediation has not occurred. By the terms of the Contract, the parties are

required to enter into mediation before this action can be further litigated.



Motion at present because the determination of whether the claims fall within the scope of the
arbitration agreement is not within the province of the court. See Chorley Enterprises, Inc. v.
Dickey’s Barbecue Restaurants, Inc., 807 F.3d 553, 563 (4th Cir. 2015) (“[A court] will compel
arbitration . . . if [it can determine]: (i) the parties have entered into a valid agreement to arbitrate,
and (ii) the dispute in question falls within the scope of the arbitration agreement.”); see also
Zabinski v. Bright Acres Assocs., 553 S.E.2d 110, 118 (S.C. 2001) (“The question of the
arbitrability of a claim is an issue for judicial determination, unless the parties provide otherwise.”)
(citing AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)) (emphasis
added).
4
  While the Contract only says that “[BG Framing] agrees” to mediating disputes as a condition
precedent to litigation, arbitration, or the like, this requirement must also bind Plaintiff for two
reasons. First, the Contract says “any claim or controversy of whatever between [Plaintiff] and
[BG Framing] . . . shall be resolved by the dispute resolution procedures set forth below[.]” (ECF
No. 1-1 at 24 ¶ 6 (emphasis added).) Thus, any claim, not just those brought by BG Framing, must
follow the dispute resolution procedures (which include mediation). Second, the Contract states
mediation must be attempted “before resorting to arbitration, litigation, or some other dispute
resolution procedure.” (Id. (emphasis added).) Given that the Contract only gives Plaintiff the
power to arbitrate, the obligation to mediate must also apply to Plaintiff, or else the word
“arbitration” in the aforementioned sentence would have no effect. See Restatement (Second) of
Contracts § 203(a) (1981) (“[A]n interpretation which gives . . . effective meaning to all the terms
is preferred to an interpretation which leaves a part . . . of no effect[.]”).


                                                    5
       While BG Framing moves to dismiss this case, Plaintiff has requested that the court instead

stay these proceedings. (ECF No. 18 at 6.) Because Plaintiff asserts claims that are subject to a

three (3) year statute of limitations, Plaintiff could be prejudiced if the mediator determines those

claims are not arbitrable and Plaintiff is barred from refiling those claims within the statute of

limitations. See S.C. Code Ann. § 15-3-530 (West. 2020); Widener v. Fort Mill Ford, 674 S.E.2d

172, 174 (S.C. Ct. App. 2009) (holding that where “there is a potential the statute of limitations

could bar refiling of any unarbitrated claims in court[,]” rather than issue a dismissal, a trial court

is to “enter an order staying [the] action pending the outcome of the arbitration proceedings”).

Accordingly, the court grants Plaintiff’s request to stay the case.

       The parties’ Contract provides for a dispute resolution process, and the court will give

effect to the parties’ intentions. Accordingly, the court declines to dismiss this action but instead

orders the parties to go to non-binding mediation in accordance with the Contract.5 Cf. Wang v.

Am. Int'l Grp., Inc., No. 2:10-cv-03146, 2011 WL 13137675, at *4 (D.S.C. Mar. 4, 2011).

                                        V.      CONCLUSION

       For the foregoing reasons, the court DENIES BG Framing’s Motion to Dismiss the case

for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), DENIES WITHOUT

PREJUDICE BG Framing’s Motion to Dismiss the case for improper venue pursuant to Fed. R.

Civ. P. 12(b)(3), DENIES WITHOUT PREJUDICE BG Framing’s Motion to Dismiss the case

for failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6),

and DENIES BG Framing’s Motion to Compel Arbitration. (ECF No. 13.) The court ORDERS

the parties to submit to non-binding mediation, in accordance with the terms of the Contract. The




5
 Following mediation, “at the sole discretion” of Plaintiff, Plaintiff could choose to arbitrate. (ECF
No. 1-1 at 24 ¶ 6.)


                                                  6
parties are further ORDERED to file a joint status every sixty (60) days until the completion of

the mediation. The court STAYS the instant case while mediation is proceeding.

       IT IS SO ORDERED.




                                                   United States District Judge
July 2, 2021
Columbia, South Carolina




                                               7
